In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1865V
                                          UNPUBLISHED


    KATHLEEN CLENDENNING,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: August 2, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Vaccine; Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA)
                         Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On December 15, 2020, Kathleen Clendenning filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”), which meets the Table SIRVA definition after receiving
a tetanus vaccine on October 1, 2019. Petition at 1, ¶ 1; Stipulation, filed at Aug. 1, 2022,
¶¶ 1-2, 4. Petitioner further alleges that she received the vaccine in the United States,
that she suffered the residual effects of her SIRVA more than six months post-vaccination,
and that neither she nor any other person has filed a civil action or received compensation
for her SIRVA. Petition at ¶¶ 1, 6-8; Stipulation at ¶¶ 3-5. “Respondent denies that
[P]etitioner sustained a SIRVA Table injury, denies that the vaccine caused [P]etitioner’s
alleged shoulder injury, or any other injury; and denies that her current condition is a
sequela of a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on August 1, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $40,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 KATHLEEN CLENDENNING,

                   Petitioner,                           No. 20- l 865V
                                                         Chief Special Master Corcoran
 V.                                                      ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                   Respondent.


                                           STIPULATION

          The parties hereby stipulate to the following matters:

          1. Kathleen Clendenning ("petitioner"), filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a Tetanus-diphtheria-acellular pertussus ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § I00.3(a)

        2. Petitioner received a Tdap vaccine on October 1, 2019 in the right arm.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

("SIRVA") following receipt of the Tdap vaccine within the time period set forth in the Table.

She further alleges that she experienced the residual effects of this condition for more than six

months.
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged injury.

        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that her

current condition is a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled, and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l(a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        a.     A lump sum of$40,000.00 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)( I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be


                                                  2
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U .S.C. § 300aa- l 5(a) and ( d), and subject to the conditions of 42 U .S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the T dap vaccination administered on October 1, 2019, as

alleged in a petition for vaccine compensation filed on or about December 15, 2020, in the


                                                     3
United States Court of Federal Claims as petition No. 20- l 865V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner's alleged injury

or any other injury or her current disabilities, or that petitioner suffered an injury contained in the

Vaccine Injury Table.

        I 8. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION


                                                  4
Jul/27/2022 4:28:33 PM                            Northshore Nursing 847-657-5991                   1/1




             Respectfully submitted,

             PETITIONER:




             ATTORNEY OF RECORD FOR                                   AUTHORIZED REPRESENTATIVE
             PE          ONER:                                        OF THE ATTORNEY GENERAL:


                                                                      ,-4.4l~':-4--P~
                    IL   ILLIAN MULLER, ESQ.                          HEATHER L. PEARLMAN
             .MULLER BRAZIL, LLP                                      Deputy Director
              715 Twining Road, Suite 208                             Torts Branch
              Dresher, P.A. 19025                                     Civil Division
              (215) 885-1655                                          U.S. Department of Justice
              Email: max@muUerbrazil.com                              P.O. Box 146
                                                                      Beajamin Franklin Station
                                                                      Washington, DC 20044-0146

             AU'lllORIZED REPRESENTATIVE                              ATTORNEY OF RECORD FOR
             OF THE SECRETARY OF HEALTH                               RESPONDENT:
             AND HUMAN SERVICES:
             George R. Grimes oco1t,lly1Jv,uidbyGeot9•R.
                                   Gnmt,•S14
             -S14                  Datt:ion.01.2111,u:1,-04•00·

             CDR GEORGE REED GRIMES, MD, MPH                          ZO~R. WADE
             Director, Division oflajury                              Trial Attorney
              Compensation Programs                                   Torts Branch
             Health Systems Bureau                                    Civil Division
             Health Resources and Services                            U_.S. Department of Justice
              Administration                                          P.O. Box 146
             U.S. Department of Health                                Benjamin Franklin.
              and Human Services                                      Washington, DC 20044-0146
             5600 Fishers Lane, 08N146B                               (202) 616-4118
             Rockville, MD 20857                                      Email: zoe.wade@usdoj.gov




             Dated:      t1r ~               }dJ-l

                                                                  s